Citation Nr: 1417892	
Decision Date: 04/22/14    Archive Date: 05/02/14	

DOCKET NO.  10-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary/respiratory disorder, claimed as reactive airway disease.

2.  Entitlement to service connection for a chronic dental disorder, to include gum and/or oral disease, missing teeth, jaw and/or tooth pain, bridge work, and the capping of teeth.

3.  Entitlement to service connection for cardiovascular disease, claimed as tachycardia and/or a heart murmur.

4.  Entitlement to service connection for a genitourinary disorder, claimed as urinary incontinence, urgency, and frequency.

5.  Entitlement to service connection for obstructive sleep apnea, claimed as sleeplessness and/or choking while sleeping.

6.  Entitlement to service connection for sinusitis, to include allergic sinusitis.

7.  Entitlement to service connection for the residuals of abdominoplasty.

8.  Entitlement to service connection for hair loss, to include female pattern baldness, claimed as due to chemical/physical hair cosmetic use and/or "stress."  

9.  Entitlement to service connection for a vision problem with bifocals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to November 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as well as October 2006 and July 2009 rating decisions by the VARO, in Chicago, Illinois.  

Upon review of this case, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to an increased evaluation for service-connected Type II diabetes mellitus.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action.  

For reasons which will become apparent, the appeal as to all issues save that of entitlement to service connection for chronic cardiovascular disease (claimed as tachycardia and/or a heart murmur) and service connection for the residuals of abdominoplasty is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  At the time of a videoconference hearing in August 2011, the Veteran requested withdrawal of the issue of entitlement to service connection for a vision problem with bifocals.

2.  The Veteran's soft aortic systolic murmur is as likely as not causally related to her service-connected iron deficiency anemia with shortness of breath.  

3.  The Veteran's residuals of abdominoplasty as likely as not had their origin during her period of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for a vision problem with bifocals have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2013).  

2.  The Veteran's soft aortic systolic murmur is as likely as not proximately due to, the result of, or aggravated by her service-connected iron deficiency anemia with shortness of breath.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

3.  The Veteran's residuals of abdominoplasty were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).  

In the present case, at the time of a hearing before the undersigned Veterans Law Judge in August 2011, the Veteran withdrew from consideration the issue of entitlement to service connection for a vision problem with bifocals.  Inasmuch as the Veteran has withdrawn her appeal regarding that issue, there remain no allegations of error or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in October 2005, and again in February and March 2006, of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims, and, as warranted by law, affording her VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Acting Veterans Law Judge in August 2011, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and service medical facility treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for cardiovascular disease, including tachycardia and/or a heart murmur, as well as for the residuals of abdominoplasty.  In pertinent part, it is contended that both of the aforementioned disabilities had their origin during the Veteran's period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31st, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).  

Effective October 10, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. § Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).  

In this case, the Veteran's claim for service connection was received in October 2005.  As such, her claim is controlled by the more liberal regulations governing awards of secondary service connection in effect prior to October 10, 2006.  

In that regard, in November 1997, during the Veteran's period of active military service, there was noted the presence of a Grade I systolic crescendo murmur in the region of the aortic valve, in addition to a Grade II holosystolic murmur over the base.  Moreover, at the time of a subsequent cardiovascular examination in October 2005, there was once again noted the presence of a Grade II/VI soft systolic murmur over the aortic area without radiation.  Significantly, in the opinion of the examiner, the Veteran's soft aortic murmur was more likely than not functional in nature, and secondary to her (service-connected) chronic anemia.  

Based on the above, the Board is of the opinion that the Veteran's current systolic murmur is at least as likely as not proximately due to, the result of, or aggravated by her service-connected iron deficiency anemia with shortness of breath.  Accordingly, an award of service connection for that systolic murmur is in order.  

Turning to the issue of entitlement to service connection for the residuals of abdominoplasty, the Board notes that, in November 1998, during the Veteran's period of active military service, there was in evidence a lower transverse Caesarean section scar, with overhanging significant skin.  Noted at the time was that the Veteran was considered to be a "good candidate" for abdominoplasty.  That surgery was, in fact, performed the following month, at which time the Veteran presented with lower abdominal excess skin and fat, as well as diastasis of the rectus muscles and weakness of the abdominal wall, status post childbirth.  

The Board observes that, at the time of a VA gynecologic examination in October 2005, it was noted that the Veteran had undergone three Caesarean sections in service, followed by an abdominoplasty in 1998, and total abdominal hysterectomy in 2005.  Further noted at the time was that, due to fitness for duty issues, which included exercising and physical appearance, the Veteran had consulted plastic surgeons, following which she was admitted for an abdominoplasty.  Postoperatively, the Veteran reportedly experienced no complications, and expressed a significant relief of her symptoms.  Moreover, she was reportedly able to perform her fitness for duty routine.  

On physical examination of the Veteran's abdomen, there was noted a well-healed umbilical incision, which was smooth and nontender.  Further noted was a well-healed iliac crest incision approximately 30 centimeters, at the midpoint of which was a keloided wider right midincision.  According to the examiner, the keloided region was slightly tender and discolored when compared to the abdominoplasty incision, with the discolored keloided incision resulting from the Veteran's hysterectomy scar.  The clinical assessment noted was status post abdominoplasty without complication, and with some midincisional keloiding and discoloration.  

The Board observes that, based on a review of the record, service connection is currently in effect for, among other things, the postoperative residuals of total abdominal hysterectomy, as well as surgical scars resulting from multiple inservice Caesarean sections.  Moreover, and as noted above, the Veteran's inservice abdominoplasty appears to have been undertaken in an attempt to return the Veteran to "fitness for duty," including exercising and physical appearance, following multiple Caesarean sections.  Under the circumstances, the Board is of the opinion that, to the extent that the Veteran currently suffers from any residuals of her inservice abdominoplasty, those residuals had their origin during, or are the result of, an incident or incidents of her period of active military service.  Accordingly, an award of service connection for the residuals of abdominoplasty is in order.

ORDER

The appeal as to the issue of entitlement to service connection for a vision problem with bifocals is dismissed.  

Entitlement to service connection for cardiovascular disease, specifically, a systolic murmur, is granted.

Entitlement to service connection for the residuals of abdominoplasty is granted.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a chronic pulmonary/respiratory disorder, including obstructive sleep apnea and reactive airway disease, as well as a dental disorder, a chronic genitourinary disorder (including urinary incontinence, urgency, and frequency), sinusitis, and hair loss.  However, a review of the record raises some question as to the exact nature and etiology of the aforementioned disabilities.  

In that regard, service medical records show treatment on a number of occasions for sinusitis, and on at least one occasion for "hair loss."  Moreover, during the Veteran's period of active military service, she received treatment for what was described on various occasions as "rule out" and/or "suspect" obstructive sleep apnea.  Significantly, radiographic studies conducted in November 1997, during the Veteran's period of active military service, while negative for the presence of acute cardiopulmonary disease, were in fact positive for some minimal bilateral pleural thickening.  Moreover, at the time of a VA respiratory/pulmonary examination in October 2005, there was noted a history suggestive of exercise-induced hyperactive airway disease as well as a "significant history" consistent with obstructive sleep apnea.  

The Board observes that, in June 1992, while in service, the Veteran underwent a Caesarean section, during the course of which the peritoneum over the lower uterine segment was transversely incised, and a bladder flap developed by blunt dissection.  Significantly, in February 2004, once again while in service, the Veteran complained of urinary frequency, urgency, and incomplete emptying, as well as some urine leakage when sneezing.  Noted at that time was that the Veteran was being followed up for diabetes mellitus (for which service connection is currently in effect), for which she had been prescribed medication.  Moreover, in October 2005, six months following a total hysterectomy (once again, for which service connection is currently in effect), there was noted the presence of mixed incontinence, for which the Veteran was advised to be seen by urology.  

As noted above, while in service, the Veteran was on at least one occasion treated for hair loss.  In that regard, following a VA dermatologic examination in October 2005, there was noted the presence of hair loss secondary to chemical/physical hair cosmetic usage.  What is unclear at this time is whether the Veteran's current hair loss is, in fact, the same hair loss experienced during her period of active service.  

Turning to the issue of entitlement to service connection for a chronic dental disorder, the Board notes that service treatment records show rather extensive treatment for various dental problems.  While it is true that, in October 2005, the Veteran underwent a VA dental examination, no medical records were available at the time of that examination.  Moreover, given that the Veteran currently suffers from a heart murmur (and was not at the time on prophylactic medication), the only examination provided was a visual examination, with no periodontal probing.  

Finally, the Board notes that, during the course of the aforementioned videoconference hearing in August 2011, the Veteran indicated that, over the course of the past three years, she had received treatment from a local dentist, a Dr. Kathleen Woods, of Waukegan, Illinois.  Further noted was that the Veteran had received treatment for her various other disabilities from her primary care physician, a Dr. "Slatig."  Significantly, during the course of that hearing, the Veteran indicated that she had only recently been placed on a CPAP machine for obstructive sleep apnea.  Moreover, according to the Veteran, she was to undergo surgery for urinary incontinence on August 30, 2011, approximately two weeks following her hearing.  Significantly, none of the aforementioned records are at this time a part of the Veteran's claims folder, or her Virtual VA and/or Veterans Benefits Management System electronic files.  Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's remaining claims.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO should contact the Veteran, with a request that she provide the full name and address for her current primary care physician (Dr. "Slatig") and dentist (Dr. Kathleen Woods).  Following receipt of that information, the AMC/RO should contact the aforementioned physician and dentist, with a request that the provide copies of any and all records of their treatment of the Veteran.  To the extent required, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2008, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.  

3.  After any records requested above are received, the Veteran should be afforded a VA respiratory/pulmonary examination in order to more accurately determine the exact nature and etiology of the remaining disabilities at issue.  The Veteran is hereby notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  

Following completion of the respiratory/pulmonary examination (to include pulmonary function studies, should such studies prove necessary), the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable respiratory/pulmonary disability, to include restrictive airway disease and/or obstructive sleep apnea, as well as sinusitis, and, if so, whether such disability at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

4.  After any records requested above are received, the Veteran should be afforded a VA genitourinary, examination in order to more accurately determine the exact nature and etiology of the remaining disabilities at issue.  The Veteran is hereby notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  

Following completion of the genitourinary examination, the examining urologist should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable genitourinary disorder, to include urinary incontinence, urgency, and frequency.

For any diagnosed disorder found, the examiner should opine whether that pathology at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.  

Should it be determined that the Veteran does, in fact, suffer from such a genitourinary disability, but that such disability did not have its origin during the Veteran's period of active military service, an additional opinion is requested as to whether such disability is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected Type II diabetes mellitus, including medication therefor, or her residuals of total hysterectomy.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

5.  After any records requested above are received, the Veteran should be afforded a VA dermatologic examination in order to more accurately determine the exact nature and etiology of the remaining disabilities at issue.  The Veteran is hereby notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  

Following completion of the dermatologic examination, the examining dermatologist should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder characterized by hair loss.

For any diagnosed disability, the examiner should opine whether that disability at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.  

Should it be determined that the Veteran does, in fact, suffer from such a disability, but that such hair loss is not in any way related to her period of active military service, an additional opinion is requested as to whether any identified chronic hair loss is at least as likely as not proximately due to, the result of, or aggravated by medication prescribed for the Veteran's various service-connected disabilities, including Type II diabetes mellitus.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

6.  After any records requested above are received, the Veteran should be afforded a VA dental examination in order to more accurately determine the exact nature and etiology of the remaining disabilities at issue.  The Veteran is hereby notified that it is her responsibility to report for the examinations, and to cooperate in the development of her claims.  

Following completion of the requested VA dental examination (which examination, it should be noted, should be conducted following the Veteran's treatment, if at all possible, with prophylactic antibiotic medication), the examining dentist should offer an opinion as to whether any chronic dental disorder identified is at least as likely as not (50 percent or greater probability) the result of inservice trauma.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

7.  The AMC/RO should then readjudicate the Veteran's claims for service connection for a chronic pulmonary/respiratory disorder (claimed as reactive airway disease), a dental disorder, a genitourinary disorder (claimed as urinary incontinence, urgency, and frequency), obstructive sleep apnea (claimed as sleeplessness and/or choking while sleeping), sinusitis, and hair loss (to include female pattern baldness, claimed as due to chemical/physical hair cosmetic use and/or "stress").  Should the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the Veteran's claims for benefits since the issuance of a Statement of the Case (SOC) in November 2009.  An appropriate period of time should be allowed for response.  


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	H. SEESEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


